Citation Nr: 0938353	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  08-30 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel





INTRODUCTION

The Veteran had active military service from January 1964 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2007 and November 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Offices (ROs) in Togus, Maine, and Detroit, Michigan.

As noted below, the Board will dismiss the Veteran's claim as 
required by 38 C.F.R. § 20.1302 (2008).  However, the Board's 
dismissal of this appeal does not affect the right of an 
eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 
110-389, § 212, 122 Stat. 4145, 4151 (2008) (amending the law 
to allow substitution in cases involving claimants who die on 
or after October 10, 2008) (codified at 38 U.S.C.A. § 5121A 
(West Supp. 2009)).  Such a request must be filed not later 
than one year after the date of the Veteran's death.  Id.  As 
provided in the law, a person eligible for substitution will 
include "a living person who would be eligible to receive 
accrued benefits due to the claimant under 38 U.S.C.A. 
§ 5121(a) . . . ."  Id.  

In this case, a request for substitution has been submitted.  
It was submitted to the Board on October 2, 2009.  The 
request is hereby referred to the Detroit, Michigan RO.  (The 
Secretary will be issuing regulations governing the rules and 
procedures for substitution upon death.  Until such 
regulations are issued, requests for substitution in an 
appeal that has been dismissed by the Board due to the death 
of the claimant are to be filed with the RO from which the 
appellant's claim originated (listed on the first page of 
this decision).)  The dismissal below extends solely to the 
Veteran as a party to the appeal.  It does not have any 
effect on the adjudication of a claim for which there is 
proper substitution by an eligible party under 38 U.S.C.A. 
§ 5121A.




FINDING OF FACT

On September 14, 2009, while the Veteran's appeal to the 
Board was pending, the Veteran's spouse and representative 
notified the Board that the Veteran died on September [redacted], 
2009.  A death certificate has been associated with the 
record.


CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of his claim.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of this 
appeal.  As a matter of law, claims do not survive a 
claimant's death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The 
appeal on the merits has become moot by virtue of the death 
of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).  


	(CONTINUED ON NEXT PAGE)




ORDER

The Veteran's appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


